          Case 2:19-cv-02587-JP Document 18 Filed 12/16/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSHUA MOSES                                  :                CIVIL ACTION
                                              :
                    v.                        :
                                              :
COMMONWEALTH OF PENNSYLVANIA                  :                NO. 19-2587

                                          ORDER

       AND NOW, this 16th day of December, 2020, this Court having ordered, in an Order filed

contemporaneously with this one, that Petitioner Joshua Moses’s Objections to the Report and

Recommendation of United States Magistrate Judge Timothy R. Rice are overruled, the Report

and Recommendation is approved and adopted, and Petitioner’s Petition for a Writ of Habeas

Corpus Under 28 U.S.C. § 2241 is dismissed, IS HEREBY ORDERED that JUDGMENT IS

ENTERED in favor of the Commonwealth of Pennsylvania.



                                                  BY THE COURT:



                                                  /s/ John R. Padova
                                                  ____________________________
                                                  John R. Padova, J.
